                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,
                                                              Case No. 16-cr-20460
v.
                                                              HON. MARK A. GOLDSMITH
EDWIN MILLS, et al.,

            Defendants.
______________________________/

                               ORDER
  DENYING DEFENDANT EDWIN MILLS’S MOTIONS FOR ACCESS TO JURY
SELECTION RECORDS AND MATERIALS (Dkt. 768) AND FOR AN EXTENSION OF
     TIME TO FILE A JURY CROSS-SECTION CHALLENGE (Dkt. 834), AND
 DEFENDANT CARLO WILSON’S MOTION FOR DISCOVERY IN ANTICIPATION
OF FILING A MOTION TO STRIKE THE NOTICE OF INTENT (Dkt. 770) WITHOUT
                             PREJUDICE

       This matter is before the Court on Defendant Edwin Mills’s motion for access to jury

selection records and materials (Dkt. 768),1 and Defendant Carlo Wilson’s motion for discovery

in anticipation of filing a motion to strike the notice of intent to seek the death penalty based on a

purported claim of racially selective law enforcement or, alternatively, for a hearing to determine

the scope of discovery to be produced (Dkt. 770). The Government has filed responses in

opposition to these motions (Dkt. 782, 783, respectively), to which Mills and Wilson replied (Dkt.

840, 821, respectively).2 Mills has also filed a motion for an extension of time to file a jury cross-




1
 Defendant Carlo Wilson filed a notice of joinder concurring in the relief sought in this motion.
See 2/15/2019 Notice of Joinder (Dkt. 769).
2
 Because oral argument will not aid the Court’s decisional process, these motions will be decided
based on the parties’ briefing. See E.D. Mich. LR 7.1(f)(2).

                                                  1
section challenge (Dkt. 834). For the reasons stated below, the Court denies these motions without

prejudice.

       When a party must act within a specified period of time and fails to do so, Federal Rule of

Criminal Procedure 45 provides that the Court may, for good cause, grant a party’s motion to

extend the time to act “if the party failed to act because of excusable neglect.” Fed. R. Crim. P.

45(b)(1)(B); see also United States v. Munoz, 605 F.3d 359, 368-369 (6th Cir. 2010) (applying

excusable neglect factors from Pioneer Investment Services Co. v. Brunswick Associates, 507 U.S.

380 (1993), to untimely Rule 33 motions for a new trial); accord United States v. Ryan, 709 F.

App’x 661, 616-617 (11th Cir. 2017).

       On August 31, 2018, the Court issued a scheduling order, setting October 19, 2018, as the

deadline for filing discovery motions. 8/31/2018 Order at 1 (Dkt. 475). One of Mills’s motions

(Dkt. 768) and Wilson’s motion (Dkt. 770) both seek some form of discovery, whether it be from

the Jury Department of the Eastern District of Michigan or from the Government. However,

Defendants filed their respective discovery motions on February 15, 2019—almost four months

after the discovery motion cut-off date. Because Mills and Wilson have not filed motions for an

extension of time to file their discovery motions, they have not adequately set forth good cause for

an extension and excusable neglect for failing to file their motions by the deadline for discovery

motions.

       The deadline for either Mills or Wilson to file motions specifically challenging the “jury

selection process” was February 15, 2019. See 8/31/2018 Order at 2; 2/5/2019 Order (Dkt. 758)

(amending scheduling order and setting deadline for motions challenging the jury selection process

for February 15, 2019). Mills has filed a motion for an extension of time on March 22, 2019,

requesting that he be permitted to file a motion challenging the jury cross-section and venire sixty



                                                 2
days “after any materials ordered to be produced by the court clerk are produced to Mr. Mills and

his expert.” Def. Mot. at 1-2 (Dkt. 834). However, Mills completely failed to invoke Rule 45 and

the legal standards that would govern that motion.

       Accordingly, the Court denies Mills’s and Wilson’s motions without prejudice.

       SO ORDERED.

Dated: March 25, 2019                                      s/Mark A. Goldsmith
       Detroit, Michigan                                   MARK A. GOLDSMITH
                                                           United States District Judge




                                                3
